Case 0:19-cv-61369-WPD Document 20 Entered on FLSD Docket 09/25/2019 Page 1 of 18



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-61369-CIV-DIMITROULEAS/SNOW

   JORGE SARDINAS,

                  Plaintiff,
   v.

   INFINITY AUTO INSURANCE COMPANY,

               Defendant.
   ________________________________________/

                               REPORT AND RECOMMENDATION

                  THIS CAUSE is before the Court on Defendant’s Motion to Dismiss or Stay, or in

   the Alternative, to Dismiss and Compel Appraisal (ECF No. 8), which was referred to United States

   Magistrate Judge Lurana S. Snow by the Honorable William P. Dimitrouleas, United States District

   Judge. (ECF No. 19)



                                          I. BACKGROUND

                  The Plaintiff filed this proposed class action in state court on April 30, 2019, on

   behalf of Defendant’s insureds whose vehicles had been declared a total loss by Defendant.

   Complaint (ECF No. 1-1). The Defendant, an Ohio corporation, was served with the Complaint on

   May 3, 2019 (ECF No. 1-1, at 3 of 112), and on May 31, 2019, removed the action to this court,

   pursuant to 28 U.S.C. §§ 1332, 1441(a), and 1453. Specifically, the Defendant asserted that federal

   jurisdiction exists under the Class Action Fairness Act, 28 U.S.C.§ 1332(d) (CAFA). Two months

   after being served with the Complaint, the Defendant filed a Motion to Dismiss, under Fed. R. Civ.

   P. 12(b)(6), arguing, inter alia, that the Complaint should be dismissed or stayed because a prior
Case 0:19-cv-61369-WPD Document 20 Entered on FLSD Docket 09/25/2019 Page 2 of 18



   class action against Infinity Insurance Company was filed in the Middle District of Florida on

   September 25, 2018, involving some of the same claims as alleged here.1

                  The Plaintiff describes his experience as follows. The Plaintiff’s vehicle, a 2016 Scion

   IC Automatic, was insured by the Defendant. As a result of an accident on September 14, 2018, the

   vehicle was deemed a total loss, and the Plaintiff made a claim with his insurer, the Defendant.

   Complaint (ECF No. 1-1), at ¶¶ 48-49. On November 20, 2018, the Defendant provided the Plaintiff

   with an explanation of its planned net payment (after a deductible of $1,000) of $14,048.28 for the

   actual cash value of the vehicle. Id., at ¶ 50. The Defendant also advised that it would pay sales tax

   of $952.50 but only if the insured proved that he replaced the vehicle. Id., at ¶ 51.

                  The Defendant provided Plaintiff with a report from the CCC ONE electronic system

   and attendant database, used by the Defendant to adjust and settle total loss claims. Id., at ¶ 29. The

   CCC system generates a CCC Market Valuation Report that explains the valuation of a total loss

   vehicle and the actual cash value payment to be made. Id., at ¶ 31. According to the CCC Report

   provided to the Plaintiff, the Defendant calculated the actual cash value of the Plaintiff’s vehicle as

   $15,048.28, and after reducing that amount by the deductible of $1,000, the Defendant paid the

   Plaintiff $14,048.28. Id., at ¶¶ 50, 52-53, 94-105.2 The Plaintiff claims that he should have been paid



          1
            The Defendant also argues that the Complaint should be dismissed pending completion
   of an appraisal, pursuant to the terms of the insurance policy, because “the crux of Plaintiff’s
   allegation specifically implicates the amount of loss.” Motion (ECF No. 8), at 10. The Plaintiff
   did not respond to the Defendant’s argument about appraisal, and requests the opportunity to do
   so if the Court decides not to transfer or dismiss the case on the basis of the “first to file” rule.
   Response to Motion (ECF No. 16), at 2.
          2
          According to the CCC Report, as noted in a letter sent by the Plaintiff’s counsel to the
   Defendant, the base value of the Plaintiff’s vehicle was $15,642, and a reduction of $593.72 was
   made for prior property damage. (ECF No. 1-1, at 94, 107-109)

                                                     2
Case 0:19-cv-61369-WPD Document 20 Entered on FLSD Docket 09/25/2019 Page 3 of 18



   $83.25 in title/license fees, in addition to a “document fee” charged by used car dealers (which the

   Plaintiff sometimes refers to as a “Dealer fee”).

                   The Plaintiff, with the help of counsel, wrote to the insurer on February 27, 2019,

   asking that the insurer cure the problems the Plaintiff identified in the adjustment of his claim. (ECF

   No. 1-1, at 107-109) In response to the Plaintiff’s letter, and in the belief that the Plaintiff had

   incurred sales tax for the replacement of his vehicle, the Defendant made a supplemental payment

   of $952.90. (ECF No. 1-1, at 111).

                   The insurance policy, at Part E-Coverage for Damage to the Insured Auto, provides

   that the insurer will pay for loss to the insured vehicle, and the limit of liability shall not exceed the

   lesser of: “the actual cash value of the ... property, at the time of loss, which may include an

   adjustment for depreciation and/or betterment ....” Policy (ECF No. 1-1, at 56, 58). “Actual cash

   value” is defined as the “market value at the time of the loss based upon vehicle mileage, age,

   condition, original optional equipment, and comparable vehicles available for sale within a

   reasonable geographic radius as documented in an electronic database of publications and

   dealerships, less depreciation and/or betterment.” Policy (ECF No. 1-1, at 56). The policy also

   provides that either the insured or the insurer may demand appraisal “of the loss” and that both

   parties “will be bound by the results of the appraisal.” Policy (ECF No. 1-1, at 59), at 15. The policy

   also states that the insurer cannot be sued “unless there is full compliance with all terms of this

   policy.” Id., at 18.

                   In his Complaint, the Plaintiff specifically states that he is not claiming that the

   amount he was paid for the actual cash value of his vehicle was too low, other than the Defendant’s

   failure to include sales tax, title and registration fees and dealer fees in the payment. Complaint (ECF

   No. 1-1), at ¶ 58. On July 2, 2019, the Defendant sent a letter to the Plaintiff’s counsel, as a “written

                                                       3
Case 0:19-cv-61369-WPD Document 20 Entered on FLSD Docket 09/25/2019 Page 4 of 18



   demand for an appraisal of Jorge Sardinas’ loss, pursuant to the terms of his Personal Automobile

   Policy.” (ECF No. 8-3)

                   Although the Defendant’s Motion to Dismiss or Stay remains pending, on August 12,

   2019, the parties filed a Joint Scheduling Report. (ECF No. 18)



                                             II. DISCUSSION

                   The Defendant seeks dismissal under the “first to file” rule and Rule 12(b)(6) of the

   Federal Rules of Civil Procedure or, alternatively, dismissal of this action and entry of an order

   compelling the Plaintiff to proceed with the appraisal process identified in the insurance policy. The

   Plaintiff concedes that the “first to file” rule applies, but asks that this case not be dismissed and

   instead be transferred to the Middle District of Florida, where the earlier-filed case, Junior v. Infinity

   Auto Insur. Co., Case No. 6:18-cv-1598-ORL-40-TBS (M.D. Fla.), is pending. The Plaintiff has not

   yet addressed the Defendant’s arguments regarding the appraisal process.



   A. Subject matter jurisdictional prerequisites have been met

                   Pursuant to the Class Action Fairness Act (CAFA), 28 U.S.C. 1332(d)(2), district

   courts have subject matter jurisdiction over class actions (of at least 100 members) in which any

   member of the plaintiff class is of a state different from any defendant and the aggregate total of the

   amount in controversy exceeds $5,000,000. 28 U.S.C. § 1332(d)(2), (5), (6). The Plaintiff has

   brought both a claim for declaratory judgment and also claims for breach of contract.3 Although the


           3
            The Eleventh Circuit has held that even a purely declaratory judgment action can satisfy
   the amount-in-controversy requirement of CAFA. S. Fla. Wellness, Inc. v. Allstate Ins. Co., 745
   F.3d 1312 (11th Cir. 2014) (reversing district court decision to remand to state court declaratory
   action filed by insured’s assignee seeking alternate interpretation of insurance policy that would

                                                       4
Case 0:19-cv-61369-WPD Document 20 Entered on FLSD Docket 09/25/2019 Page 5 of 18



   Plaintiff’s Complaint is silent as to a specific amount of damages, the Defendant alleged in its Notice

   of Removal that the class size exceeds 100, and that the amount in controversy exceeds $5,000,000,

   and there has been no subsequent dispute as to this issue.4 Because the jurisdictional prerequisites

   have been met, the Court finds a sufficient basis for exercise of the subject matter jurisdiction

   granted under 28 U.S.C. § 1332(d).



   B. The first-filed rule

                  In its Motion to Dismiss, the Defendant seeks dismissal under the “first to file” rule.

   As recently described by the Eleventh Circuit, the “first-filed rule provides that when parties have

   instituted competing or parallel litigation in separate courts, the court initially seized of the

   controversy should hear the case.” Broward Bulldog, Inc. v. U.S. Dep’t of Justice, No. 17-13787,

   2019 WL 4593316 (11th Cir. Sept. 23, 2019), citing Collegiate Licensing Co. v. Am. Cas. Co. of

   Ready, Pa., 713 F.3d 71, 78 (11th Cir. 2013).

                  In Collegiate Licensing, the court explained that analysis under the first-filed rule




   result in additional payments for medical treatment already provided). “[T]he value of injunctive
   or declaratory relief is the value of the object of the litigation measured from the plaintiff’s
   perspective, ... [and] must be ‘sufficiently measurable and certain’ to satisfy the amount-in-
   controversy requirement.” Id., at 1316, quoting Morrison v. Allstate Indem. Co., 228 F.3d 1255,
   1268-69 (11th Cir. 2000).
          4
            At the time of removal, Plaintiff’s original Complaint did not include a specific amount
   of damages, and instead alleged only that the amount in controversy exceeded $15,000,
   Complaint (ECF No. 1-1, at 10 of 112), ¶ 18. The Plaintiff alleged that “[a]t this time, Sardinas
   and the Class have no basis to claim that the aggregate amount in controversy in this case
   exceed[s] $5 million,” id., at ¶ 19, but Defendant sufficiently demonstrated that the amount-in-
   controversy requirement had been met by providing a Declaration estimating the amount in
   controversy to be in excess of $7,400,000 ($7,400,000 is the estimated unpaid sales tax as to
   12,000 first-party personal total loss vehicle claims filed by its Florida insureds over the past five
   years). Declaration of Fucich (ECF No. 1-2), at ¶ 4.

                                                     5
Case 0:19-cv-61369-WPD Document 20 Entered on FLSD Docket 09/25/2019 Page 6 of 18



   “looks to the character of the suits and the parties to the suits, not simply to the similarity of issues

   without regard to the identity of the parties asserting them and their asserted rights as presented in

   the initial lawsuit.” Id., 713 F.3d at 79. The first-filed rule not only establishes which court may

   decide the merits of substantially similar cases, “but also generally establishes which court may

   decide whether the second filed suit must be dismissed, stayed, or transferred and consolidated.”

   Collegiate Licensing, 713 F.3d at 78, citing Mann Mfg., Inc. v. Hortex, Inc., 439 F.2d 403, 408 (5th

   Cir. 1971). In Mann Mfg., the court found that:

                   [o]nce the likelihood of substantial overlap between the two suits had been
                   demonstrated, it was no longer up to the court [in Texas, the jurisdiction
                   where the later-filed case was filed] to resolve the question of whether both
                   should be allowed to proceed.... the ultimate determination of whether there
                   actually was a substantial overlap requiring consolidation of the two suits in
                   [New York, the jurisdiction where the earlier case was filed] belonged to the
                   United States District Court in New York.

   Id., 439 F.2d at 408.

                   The party objecting to the later-filed case being transferred to the first-filed

   jurisdiction must “carry the burden of proving ‘compelling circumstances’ to warrant an exception

   to the first-filed rule.” Manuel v. Convergys Corp., 430 F.3d 1132, 1135 (11th Cir. 2005), quoting

   Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Haydu, 675 F.2d 1169, 1174 (11th Cir. 1983).



   1. Comparison of the character of the two cases

                   In Count I the Plaintiff seeks a declaration “regarding past conduct as well [as] future

   conduct.” Complaint (ECF No. 1-1), at ¶ 80. Specifically, the Plaintiff seeks a declaration that the

   CCC system, used by the Defendant to determine the actual cash value of a total loss vehicle, is not

   a proper “vehicle valuation method” under Fla. Stat. § 626.9743(5). The Plaintiff also alleges that

   Fla. Stat. § 626.9743(5) requires payment of dealer fees and title/license plate registration fees, and

                                                      6
Case 0:19-cv-61369-WPD Document 20 Entered on FLSD Docket 09/25/2019 Page 7 of 18



   the up-front payment of sales tax, as part of a total loss settlement. Complaint, at ¶¶ 7-8, 95, 96.5

                  The Plaintiff specifically alleges that he is not seeking monetary relief, id., at ¶ 79,

   but he also seeks “further supplemental relief” in the form of an order requiring the Defendant to pay

   title and license plate registration fees (of $83.25) and sales tax to all members of the class of

   Plaintiffs to whom the Defendant has not paid that tax, id., at ¶¶ 95-96. In Counts II and III the

   Plaintiff brings a breach of contract action based on the Defendant’s failure to pay title and license

   plate registration fees and sales tax, respectively. Id., at ¶¶ 99-100, 103-04.

                  In the Second Amended Complaint filed in Junior v. Infinity Auto Insur. Co., the

   plaintiff alleged a single count for breach of contract, claiming that the defendant failed to pay the

   actual cash value to each member of the proposed class, because the defendant failed to pay sales

   tax and title transfer fees when adjusting the insureds’ total loss vehicles.



   2. Comparison of the identity of the parties asserting their rights in each of the two cases

                  According to the Complaint, the Plaintiff seeks to represent a class of:

                  all Florida citizens including Sardinas who: (a) on or after April 30, 2014; (b)
                  are or were covered by an INFINITY personal automobile insurance Policy
                  issued in Florida; (c) made a claim under the Collision or Comprehensive
                  coverage of that Policy for damage or loss to a covered vehicle that
                  INFINITY accepted and treated as a total loss claim; and (d) INFINITY paid
                  the claim on a cash settlement basis with the actual cash value derived from
                  the CCC system.

   Complaint (ECF No. 1-1, at 23 of 112), ¶ 63. In Junior, the class identified in the Second Amended



          5
           The Plaintiff alleges that the Defendant “systematically breaches the Policy, because it
   routinely refuses to pay sales tax as part of the cash settlement .... Florida courts have already
   held that upfront payment of sales tax, like title and license plate registration fees, are mandatory,
   necessarily included in the replacement costs of a total loss vehicle, and therefore are
   components of actual cash value under the Policy which must be paid ....” Complaint, at ¶ 8.

                                                     7
Case 0:19-cv-61369-WPD Document 20 Entered on FLSD Docket 09/25/2019 Page 8 of 18



   Complaint is defined as comprising two subparts:

                                          MONETARY RELIEF CLASS

                  All insureds, under any Florida policy issued by Infinity Auto Insurance
                  Company and its subsidiaries with the same operative policy language
                  covering a vehicle with private-passenger auto physical damage coverage for
                  comprehensive or collision loss where such vehicle was declared a total loss,
                  who made a first-party claim for total loss, and whose claim was adjusted as
                  a total loss, within the five year time period prior to the date on which this
                  lawsuit was field until the date of any certification order.

                                          INJUNCTIVE RELIEF CLASS

                  All persons insured by Infinity Auto Insurance Company and its subsidiaries
                  for private-passenger auto physical damage coverage for comprehensive or
                  collision coverage.

   Complaint in Junior v. Infinity, (filed in this case at ECF No. 8-2), at ¶ 62.

                  It is clear that the class definition in the present case substantially overlaps the class

   definition in the earlier-filed case. Having compared the pleadings in the two cases, the Court finds

   that the likelihood of substantial overlap between the two suits has been demonstrated.

                  The parties apparently do not disagree that the first-filed rule applies, but do disagree

   as to the steps this Court should take. The Defendant seeks dismissal or a stay of the case, and the

   Plaintiff seeks transfer. The Defendant, as the party objecting to this case being transferred to the

   Middle District of Florida, has the burden of proving “compelling circumstances” to warrant an

   exception to application of the first-filed rule, and has failed to carry that burden.

                  In summary, the Court finds that transfer of this case would be appropriate based on

   the first-filed rule. Although the Court finds that transfer is appropriate, the Court notes that the

   Junior case appears to be close to an amicable resolution by the parties. On August 30, 2019, the

   parties in that case (including the same Defendant before the Court in the present case) jointly filed

   a motion seeking additional time to file their briefs on the class certification issue, noting that they

                                                      8
Case 0:19-cv-61369-WPD Document 20 Entered on FLSD Docket 09/25/2019 Page 9 of 18



   “are currently engaged in the process of exchanging documents to memorialize the resolution of this

   matter.” Joint Motion for Enlargement of Time, filed in Junior v. Infinity Auto Insur. Co., Case No.

   6:18-cv-1598-ORL-40-TBS, at ECF No. 38.6

                   Because the Court finds that transfer is appropriate, the Court need not address the

   Defendant’s arguments seeking dismissal under Rule 12(b)(6), Fed. R. Civ. P. The Court does,

   however, provide the following recommendation in the event that the undersigned’s recommendation

   of transfer is not adopted.



   C. The sufficiency of the pleading

                   The Defendant also seeks dismissal of this action under Rule 12(b)(6), Fed. R. Civ.

   P., on the basis that the insurance policy requires “full compliance” with all terms of the policy

   before a suit can be brought, and the Plaintiff has refused to comply with the Defendant’s July 2,

   2019, demand to engage in the appraisal process set forth in the policy. As noted above, the Plaintiff

   has not yet addressed the Defendant’s arguments as to the appraisal process.

                   When considering a motion to dismiss under Rule 12(b)(6), a court must accept all

   well-pled factual allegations in the complaint as true, construing them in the light most favorable to

   the plaintiff. Dusek v. JPMorgan Chase & Co., 832 F.3d 1243, 1246 (11th Cir. 2016). Detailed

   factual allegations are not required, but a plaintiff must include sufficient factual allegations to

   support a claim for relief that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).7


           6
            Although one of the attorneys for the defendant in that case, Mark Hanover, is also
   counsel of record for the Defendant in the present case, the Defendant failed to advise this Court
   of the pendency of the settlement in the Junior case.
           7
           Although the Plaintiff is seeking declaratory relief in Count I under Chapter 86 of the
   Florida Statutes, the elements required under the Florida declaratory judgment act “are not

                                                      9
Case 0:19-cv-61369-WPD Document 20 Entered on FLSD Docket 09/25/2019 Page 10 of 18



   “[O]n the assumption that all the allegations are true (even if doubtful in fact),” the factual

   allegations “must be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp.

   v. Twombly, 550 U.S. 544, 555 (2007). While factual allegations are assumed to be true, “legal

   conclusions without adequate support are entitled to no assumption of truth.” Dusek, at 1246

   (internal quotations omitted).

                   Generally, when evaluating the sufficiency of a complaint challenged under Rule

   12(b)(6), the court can consider documents attached to or incorporated in the complaint by reference,

   in addition to the pleading's allegations. Saunders v. Duke, 766 F.3d 1262 (11th Cir. 2014). A

   document “need not be physically attached to a pleading to be incorporated by reference into it.” Day

   v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005).8 The parties’ insurance contract was attached to the

   Plaintiff’s Complaint, along with the CCC Report and the Court can consider such documents at this

   stage of the proceeding.

                   Interpretation of insurance contracts is a question of law. Hegel v. First Liberty Ins.

   Corp., 778 F.3d 1214, 1219 (11th Cir. 2015); Coleman v. Fla. Ins. Guar. Ass'n, 517 So.2d 686 (Fla.

   1988). Under Florida law, insurance contracts are construed according to their "plain meaning,"

   Taurus Holdings, Inc. v. U.S. Fid. and Guar. Co., 913 So.2d 528, 532 (Fla. 2005), as understood by

   the "average person," Berkshire Life Ins. Co. v. Adelberg, 698 So. 2d 828, 830 (Fla. 1997).9


   materially different” than those required under the federal Declaratory Judgment Act, 28 U.S.C. §
   2201. Maryland Cas. Co. v. Smartcop, Inc., No. 4:11-cv-10100-KMM, 2012 WL 2675476 (S.D.
   Fla. July 6, 2012)(citations omitted).
           8
            Written “instruments” attached to a pleading are a part thereof for all purposes, Fed. R.
   Civ. P. 10(c), but other types of documents attached to a pleading or a motion to dismiss may be
   considered when ruling on a motion to dismiss only if they are central to the plaintiff’s claim and
   their contents are not in dispute. Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002).
           9
           The parties appear to agree that Florida law governs the interpretation of the insurance
   policy at issue.

                                                     10
Case 0:19-cv-61369-WPD Document 20 Entered on FLSD Docket 09/25/2019 Page 11 of 18



                   In construing insurance contracts, courts should read the contract, or policy, as a

   whole, "endeavoring to give every provision its full meaning and operative effect." Auto-Owners Ins.

   Co. v. Anderson, 756 So.2d 29, 34 (Fla. 2000). When the language of the insurance contract is plain

   and unambiguous, i.e., the terms are susceptible to only one reasonable interpretation, the contract

   will be enforced as written. Taurus Holdings, Inc., 913 So.2d at 532. If a term of the contract is

   ambiguous, e.g., is susceptible to two or more meanings, that ambiguity is "interpreted liberally in

   favor of the insured and strictly against the insurer who prepared the policy." Prudential Prop. & Cas.

   Ins. Co. v. Swindal, 622 So.2d 467 (Fla. 1993). Despite these principles of construction favoring the

   insured, "courts may not rewrite contracts, add meaning that is not present, or otherwise reach results

   contrary to the intentions of the parties." Intervest Const. of Jax, Inc. v. General Fidelity Ins. Co., 133

   So.3d 494, 497 (Fla. 2014) (internal quotations and citations omitted).



   1. Claim for declaratory relief as to the use of the CCC ONE system

                   As noted above, the Plaintiff asks first for a declaration that the Defendant’s use of

   the CCC ONE system is invalid under Fla. Stat. § 676.9743(5), and also seeks supplemental relief

   in the form of an order requiring each of the class members’ losses to be recalculated using a method

   that complies with the Florida Statutes. The Plaintiff specifies that the relief sought includes

   prospective relief.

                   The Plaintiff’s insurance policy defines “Actual cash value” as the “market value at

   the time of the loss based upon vehicle mileage, age, condition, original optional equipment, and

   comparable vehicles available for sale within a reasonable geographic radius as documented in an

   electronic database of publications and dealerships, less depreciation and/or betterment.” Policy

   (ECF No. 1-1, at 56). The Plaintiff’s claims in Count I rest on Fla. Stat. § 626.9743, which provides:

                                                       11
Case 0:19-cv-61369-WPD Document 20 Entered on FLSD Docket 09/25/2019 Page 12 of 18



                  When the insurance policy provides for the adjustment and settlement of first
                  -party motor vehicle losses on the basis of actual cash value ..., the insurer
                  shall use one of the following methods:

                  (a) The insurer may elect a cash settlement based upon the actual cost to
                  purchase a comparable motor vehicle, including sales tax [if applicable].
                  Such cost may be derived from:

                         1. When comparable motor vehicles are available in the local market
                         area, the cost of two or more such comparable motor vehicles available
                         within the preceding 90 days;

                         2. The retail cost as determined from a generally recognized used motor
                         vehicle industry source such as:

                            a. An electronic database if the pertinent portions of the valuation
                            documents generated by the database are provided by the insurer to
                            the first-party insured upon request; or

                            b. A guidebook that is generally available to the general public if the
                            insurer identifies the guidebook used as the basis for the retail cost to
                            the first-party insured upon request; or

                         3. The retail cost using two or more quotations obtained by the insurer
                         from two or more licensed dealers in the local market area.
                  ....

                  (c) When a motor vehicle total loss is adjusted or settled on a basis that varies
                  from the methods described in paragraph (a) ... , the determination of value
                  must be supported by documentation, and any deductions from value must be
                  itemized and specified in appropriate dollar amounts. The basis for such
                  settlement shall be explained to the claimant in writing, if requested, and a
                  copy of the explanation shall be retained in the insurer’s claim file.

                  (d) Any other method agreed to by the claimant.

   Fla. Stat.§ 626.9743(5).10

                  The Plaintiff alleges that the CCC ONE system is not a “generally recognized used



          10
            The statute also provides that “[n]othing in this section shall be construed to authorize
   or preclude enforcement of policy provisions relating to settlement disputes.” Fla. Stat. §
   626.9743(10).

                                                       12
Case 0:19-cv-61369-WPD Document 20 Entered on FLSD Docket 09/25/2019 Page 13 of 18



   motor vehicle industry source” Complaint (ECF No. 1-1), at ¶¶ 6, 39-42, 55, and, thus, the Defendant

   has failed to comply with the provisions of Fla. Stat.§ 626.9743(5)(c), which require that “the

   determination of value must be supported by documentation.”

                   In Florida, any insurance policy which contains a condition or provision not in

   compliance with the requirements of Florida’s insurance code is not rendered invalid, generally, “but

   shall be construed and applied in accordance with such conditions and provisions as would have

   applied had such policy ... been in full compliance with this code.” Fla. Stat.§ 627.418(1). “Florida

   courts have long recognized that the statutory limitations and requirements surrounding traditional

   insurance contracts may be incorporated into an insurance contract for purposes of determining the

   parties’ contractual rights.” Foundation Health v. Westside EKG Assoc., 944 So. 2d 188, 195 (Fla.

   2006) (“[W]here parties contract upon a subject which is surrounded by statutory limitations and

   requirements, they are presumed to have entered into their engagements with reference to such

   statute, and the same enters into and becomes a part of the contract.”)

                   In addition to the challenge to the use of the CCC ONE system, the Plaintiff seeks a

   declaration, and supplemental relief in the form of an order, that the Defendant must pay sales tax

   plus $83.25 for title/license plate registration fees to all member of the class. Essentially, the Plaintiff

   is attempting to claim that the Defendant breached a statutory provision, Fla. Stat. § 676.9743(5),

   that the Plaintiff alleges was incorporated in the parties’ insurance contract. Complaint (ECF No. 1-

   1), at ¶ 6.11


           11
             The only reported decision in the Eleventh Circuit interpreting Fla. Stat. § 676.9743
   rejected an insurer’s argument that the statute should be read into an insurance contract. Bastian
   v. United Svcs. Auto. Ass’n, 150 F. Supp. 3d 1284, 1295 (M.D. Fla. 2015) (finding that reference
   in Fla. Stat. § 676.9743(9) to payment of sales tax “incurred” was permissive and because insurer
   had failed to adopt such language in the policy, insureds were owed full amount of sales tax due
   on the purchase of a comparable vehicle to their covered vehicle after a total loss, even if

                                                       13
Case 0:19-cv-61369-WPD Document 20 Entered on FLSD Docket 09/25/2019 Page 14 of 18



                   The Plaintiff’s pleading contains no challenge to the specific dollar amount he was

   paid as actual cash value for his vehicle; instead he argues that the Defendant is using an improper

   method for calculating actual cash value, and that the insurer violated Florida law by failing to pay

   sales tax up-front and title/license fees. The Plaintiff alleged that “[a]ll conditions precedent” to the

   maintenance of this case “have occurred, have been performed, have been waived, or [the Defendant]

   is estopped from asserting them ....” Complaint, at ¶ 21.

                   The Defendant’s Motion to Dismiss and Compel Appraisal argues that by failing to

   participate in the appraisal process the Plaintiff has failed to comply with all the terms of the policy

   and, thus, has no right to sue the Defendant. The Court disagrees, particularly in light of its

   obligation to construe the factual allegations in the light most favorable to the Plaintiff at this stage

   of the proceedings.

                   When issues are presented as to the coverage of an insurance policy, such issues are

   to be “judicially determined by the court and [are] not subject to a determination by appraisers.”

   Johnson v. Nationwide Mut. Ins. Co., 828 So. 2d 1021, 1025 (Fla. 2002). “Unlike arbitration,

   appraisal exists for a limited purpose - the determination of the amount of the loss.” Fla. Ins.

   Guaranty v. Reynolds , 148 So. 3d 840, 842 (Fla. 5th DCA 2014) (internal quotations omitted), citing

   Citizens Prop. Ins. Corp. v. Mango Hill #6 Condo Ass’n, 117 So.3d 1226, 1230 (Fla. 3rd DCA

   2013).

                   Moreover, although the Defendant has demanded that the Plaintiff submit to the

   appraisal process, the Defendant does not appear to agree that payment of the sales tax up-front, or

   payment of the title/license fees, or “document fee” and/or “Dealer fee,” is required under the policy.




   insureds did not incur exact amount of sales tax).

                                                      14
Case 0:19-cv-61369-WPD Document 20 Entered on FLSD Docket 09/25/2019 Page 15 of 18



   In Lopez v. Progressive Select Insur. Co., No. 18-61844, (S.D. Fla. May 14, 2019), Judge

   Dimitrouleas held that appraisal of the parties’ dispute as to whether the salvage value was to be

   included in the actual cash value of a total loss vehicle was “not merely an issue of the amount of

   money paid to the insureds” and, instead, “there are issues of interpretation for the Court, including

   whether use of the Mitchell Method [a system for valuing vehicles] was a violation of the Policy and

   Florida law, and whether Defendant was required to pay the insureds the salvage value of their

   vehicles under the terms of the Policy.” Judge Dimitrouleas quoted the observation of the

   undersigned, that questioned “what would be the effect of sending the issue to appraisal only to have

   Defendant later maintain that the policy does not provide for salvage and, accordingly, there is no

   dispute as to the amount of salvage owed.” Judge Dimitrouleas concluded that the plaintiff in Lopez

   presented “issues of coverage under the Policy, and issues of interpretation of Florida law,” and that

   the case was “not merely a dispute about the amount paid to the insured.” Accordingly, he declined

   to compel appraisal.12

                   Based on the Court’s review of the parties’ arguments, the Court finds that the

   Plaintiff has sufficiently alleged, at this early stage of the proceedings, and viewing the pleading in

   the light most favorable to the Plaintiff, a claim for declaratory relief in Count I that is not subject

   to the appraisal provisions of the policy.



   2. Claims for breach of contract

                   In Counts II and III, the Plaintiff argues that the Defendant breached its contract of

   insurance by failing to pay title and license plate registration fees and sales tax (up-front),


           12
             Judge Dimitrouleas also noted that the defendant in Lopez had “arguably waived the
   right to seek appraisal” by participating in the litigation for months before requesting appraisal.

                                                     15
Case 0:19-cv-61369-WPD Document 20 Entered on FLSD Docket 09/25/2019 Page 16 of 18



   respectively. To state a claim for breach of contract under Florida law, a party must allege the

   existence of a contract, a material breach of that contract, and resulting damages. Abbott Labs., Inc.

   v. Gen. Elec. Capital, 765 So.2d 737, 740 (Fla. 5th DCA 2000); see, also, In re Standard Jury

   Instructions - Contract and Business Cases, 116 So.3d 284 (Fla. June 6, 2013) (No. 416.4, Breach

   of Contract - Essential Factual Elements). The Defendant also argues that these claims are subject

   to the appraisal process.

                   The sufficiency, at least at this stage of the proceedings, of the Plaintiff’s allegations

   of a breach of contract is demonstrated by a comparison to the allegations that were made in Roth

   v. GEICO General Insur. Co., No. 16-62942, 2018 WL 3412852 (S.D. Fla. June 14, 2018). In that

   case, Judge Dimitrouleas granted summary judgment on the plaintiff’s breach of contract claim,

   holding that sales tax and title transfer fees are mandatory parts of replacement costs of a vehicle

   under Florida law and, therefore, are components of “actual cash value” under the GEICO policies

   at issue, which defined actual cash value as the price to repair or replace the vehicle at the time of

   the loss.13 In the present case, the Plaintiff relies on the provision in his policy of insurance issued

   by the Defendant that defines “actual cash value” as the “market value at the time of the loss” and

   specifies that the market value is based, at least in part, on “comparable vehicles available for sale

   within a reasonable geographic radius.” Taking these allegations in the light most favorable to the

   Plaintiff, the Court finds that the Plaintiff has sufficiently alleged a breach of contract in Counts II

   and III.


              13
             Judge Dimitrouleas did not need to rely on Fla. Stat. § 676.9743 for his ruling in Roth,
   as other statutes were the source for his determination that sales tax and title transfer fees are
   mandatory fees imposed by Florida law. Roth, at *4, citing Fla. Stat. §§ 212.05, 319.34.
   Similarly, in Jones v. Government Employees Insur. Co., No. 6:17-cv-891-ORL-40LRH, 2019
   WL 3254207 (M.D. Fla. July 19, 2019), the court found that license plate transfer fees are
   included in actual cash value, relying on Fla. Stat. §§ 320.02(1) and 320.0605.

                                                      16
Case 0:19-cv-61369-WPD Document 20 Entered on FLSD Docket 09/25/2019 Page 17 of 18



                  Further, the Court finds that these are not the types of disputes that are subject to the

   appraisal process, for the reasons stated by Judge Dimitrouleas in Lopez v. Progressive Select Insur.

   Co., No. 18-61844, (S.D. Fla. May 14, 2019).



                                           III. CONCLUSION

                  Based on the demonstrated likelihood of substantial overlap between the two cases,

   the first-filed rule supports the transfer of this case to the Middle District of Florida. In the

   alternative, if transfer is not ordered, the Court finds that the Plaintiff’s claim for declaratory

   judgment and “supplemental relief” in Count I, and claims for breach of contract as to the unpaid

   title/license fees, Count II, and for the failure to pay sales tax, Count III, have been sufficiently

   stated, and are not the type of claims subject to the appraisal process described in the parties’

   insurance contract.

                  For the reasons stated above, it is

                  RECOMMENDED that Defendant’s Motion to Dismiss or Stay, or in the Alternative,

   to Dismiss and Compel Appraisal (ECF No. 8) be DENIED. Further, based on the first-filed rule,

   it is

                  RECOMMENDED that this case be transferred to the Middle District of Florida,

   where an earlier-filed case is pending: Junior v. Infinity Auto Insur. Co., Case No. 6:18-cv-1598-

   ORL-40-TBS (M.D. Fla.).

                  The parties shall have 14 days from the date of being served with a copy of this

   Report and Recommendation within which to file written objections, if any, for consideration by the

   Honorable William P. Dimitrouleas, United States District Judge. Failure to file objections timely

   shall bar the parties from a de novo determination by the District Judge of an issue covered in the

                                                     17
Case 0:19-cv-61369-WPD Document 20 Entered on FLSD Docket 09/25/2019 Page 18 of 18



   Report and shall bar the parties from attacking on appeal unobjected-to factual and legal conclusions

   contained therein, except upon grounds of plain error if necessary in the interest of justice. See 28

   U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149 (1985); Henley v. Johnson, 885 F.2d 790, 794

   (11th Cir. 1989); 11th Cir. R. 3-1.

                  DONE and SUBMITTED at Fort Lauderdale, Florida this 25th day of September,

   2019.



   Copies to:
   Counsel of Record




                                                    18
